IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2013-CP-01109-COA

BOBBY EUGENE EPPS A/K/A BOBBY E. EPPS                                      APPELLANT

v.

STATE OF MISSISSIPPI                                                         APPELLEE


DATE OF JUDGMENT:                          05/20/2013
TRIAL JUDGE:                               HON. JAMES MCCLURE III
COURT FROM WHICH APPEALED:                 PANOLA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    BOBBY EUGENE EPPS (PRO SE)
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: BILLY L. GORE
NATURE OF THE CASE:                        CIVIL - POST-CONVICTION RELIEF
TRIAL COURT DISPOSITION:                   DENIED MOTION FOR POST-
                                           CONVICTION RELIEF
DISPOSITION:                               AFFIRMED - 12/02/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., FAIR AND JAMES, JJ.

       JAMES, J., FOR THE COURT:

¶1.    Bobby Eugene Epps pled guilty in the Panola County Circuit Court to manufacturing

methamphetamine, as a habitual offender pursuant to Mississippi Code Annotated section

99-19-81 (Rev. 2007), and was sentenced to twenty-five years in the custody of the

Mississippi Department of Corrections (MDOC). Epps filed a motion for post-conviction

relief (PCR), which the trial court denied. Aggrieved, Epps now appeals raising the

following issues: (1) whether the trial court improperly sentenced him as a habitual offender

pursuant to section 99-19-81; and (2) whether he was denied effective assistance of counsel.
Finding no error, we affirm.

                       FACTS AND PROCEDURAL HISTORY

¶2.    On October 29, 2009, a Panola County grand jury returned a five-count indictment

charging Epps with conspiracy to manufacture methamphetamine, manufacture of

methamphetamine, possession of precursors, possession of methamphetamine, and

possession of marijuana. Epps was indicted as a habitual offender1 pursuant to Mississippi

Code Annotated section 99-19-83 (Rev. 2007).2

¶3.    Epps entered into a plea agreement with the State. The terms of the agreement were

reflected in a petition to enter a plea of guilty filed by Epps on January 22, 2010. Pursuant

to the agreement, Epps agreed to plead guilty to count two of the indictment: manufacture

of a controlled substance, methamphetamine.          In exchange for his guilty plea to

manufacturing methamphetamine, the State agreed to reduce Epps’s habitual-offender status

from section 99-19-83 to section 99-19-81.3 The State also agreed to retire the remaining


       1
        Epps’s indictment enumerated five prior felony convictions in which Epps was
sentenced to separate terms of one year or more.
       2
        Section 99-19-83 provides in part: “Every person convicted in this state of a felony
who shall have been convicted twice previously of any felony . . . and who shall have been
sentenced to and served separate terms of one (1) year or more, . . . and where any one (1)
of such felonies shall have been a crime of violence, . . . shall be sentenced to life
imprisonment[.]”
       3
        Section 99-19-81 provides: “Every person convicted in this state of a felony who
shall have been convicted twice previously of any felony . . . and who shall have been
sentenced to separate terms of one (1) year . . . , shall be sentenced to the maximum term of
imprisonment prescribed for such felony, and such sentence shall not be reduced or
suspended nor shall such person be eligible for parole or probation.”

                                             2
four charges of the indictment to the file.

¶4.    On January 22, 2010, Epps pled guilty to manufacturing methamphetamine as a

habitual offender pursuant to section 99-19-81. During the plea hearing, the following

exchange occurred between the trial court, James Hale, representing the State, and David

Walker, Epps’s trial counsel:

       [Mr. Hale]:           Your Honor, . . . Mr. Epps was originally indicted as a
                             [section] 99-19-83 habitual offender. As part of this plea
                             negotiation, we have agreed to reduce that to . . . [a]
                             habitual offender under [section] 99-19-81. I would at
                             this time offer his . . . five prior convictions, one being a
                             crime of violence, the other four being [drug] related. . .
                             [.]

       [Trial Court]:        Mr. Walker, have you had an opportunity to review all
                             the prior convictions?

       [Mr. Walker]:         I have; . . . they were part of the State’s [d]iscovery
                             response.

       [Trial Court]:        You have no question as to their authenticity or
                             applicability?

       [Mr. Walker]:         I do not.

       [Trial Court]:        They can be marked and received into evidence.

       ....

       [Trial Court]:        The [c]ourt then will accept the recommendation . . . .
                             [Epps] has a long history of criminal activity. I will
                             sentence him to a term of [twenty-five] years in the
                             [MDOC] pursuant to [s]ection 99-19-81. The State has
                             proven beyond a reasonable doubt that Mr. Epps falls
                             under [s]ection 99-19-81[.]

Epps was sentenced to twenty-five years in the custody of the MDOC.

                                               3
¶5.    On September 11, 2012, Epps filed a motion for PCR in which he asserted that the

trial court erred in convicting him as a habitual offender without first conducting a separate

recidivism hearing. Epps also asserted that his trial counsel was ineffective for failing to

request a separate hearing. The trial court denied Epps’s motion for PCR on May 20, 2013.

Epps now appeals. Finding no error, we affirm.

                                       DISCUSSION

¶6.    “When reviewing a trial court's denial or dismissal of a PCR motion, we will only

disturb the trial court's factual findings if they are clearly erroneous; however, we review the

trial court's legal conclusions under a de novo standard of review.” Martin v. State, 138 So.
3d 267, 268 (¶3) (Miss. Ct. App. 2014) (citing Hughes v. State, 106 So. 3d 836, 838 (¶4)

(Miss. Ct. App. 2012)).

       I.     Whether the trial court improperly sentenced Epps as a habitual
              offender.

¶7.    Epps argues that the trial court erred by sentencing him as a habitual offender without

first conducting a separate hearing on his prior convictions. Epps does not contest the

sufficiency of the indictment, nor does he contest the sufficiency of the evidence presented

by the State regarding his status as a habitual offender. Epps merely argues that he was

entitled to a separate hearing pursuant to Rule 11.03(3) of the Uniform Rules of Circuit and

County Court. We disagree.

¶8.    Rule 11.03 addresses enhanced punishment for subsequent offenses and provides: “If

the defendant is convicted or enters a plea of guilty on the principal charge, a hearing before


                                               4
the court without a jury will then be conducted on the previous convictions.” URCCC

11.03(3). However, we have held that “a defendant who enters a plea of guilty is not entitled

to a separate hearing.” Minchew v. State, 967 So. 2d 1244, 1248 (¶10) (Miss. Ct. App. 2007)

(citing Keyes v. State, 549 So. 2d 949, 951 (Miss. 1989); Crouch v. State, 826 So. 2d 772,

775 (¶4) (Miss. Ct. App. 2002)). Holding a separate recidivism hearing is “a measure

protective in nature, whose purpose is to withhold from the jury knowledge of the defendant's

prior criminal convictions.” Id. Thus, “in situations where the defendant enters a guilty plea,

the need for a separate hearing does not arise; therefore, no separate hearing is required.” Id.

All that is required to impose a sentence as a habitual offender is: “that the accused be

properly indicted as an habitual offender, that the prosecution prove the prior offenses by

competent evidence, and that the defendant be given a reasonable opportunity to challenge

the prosecution's proof.” Keyes, 549 So. 2d at 951 (internal citations omitted). Finally, “a

petitioner's status as [a] habitual offender can be established at the entry of a guilty plea,

making it unnecessary to have a separate bifurcated hearing.” Ross v. State, 119 So. 3d 1119,

1124 (¶17) (Miss. Ct. App. 2013) (quoting Hudson v. State, 891 So. 2d 260, 262 (¶6) (Miss.

Ct. App. 2004)).

¶9.    We find that the trial court did not err when it sentenced Epps as a habitual offender

without conducting a separate recidivism hearing.           A review of the record clearly

demonstrates that Epps was properly indicted as a habitual offender; the State offered

competent evidence regarding the prior offenses; and Epps had the opportunity to contest the

State’s evidence. Furthermore, there is nothing in the record that indicates that Epps

requested a separate hearing at the time of the sentencing. As a result, Epps is precluded


                                               5
from raising this argument on appeal. See Minchew, 967 So. 2d at 1248 (¶12). Accordingly,

this issue is without merit.

       II.    Whether Epps was denied effective assistance of counsel.

¶10.   Epps also argues that he was denied effective assistance of counsel due to his trial

counsel’s failure to request a separate recidivism hearing and permitting Epps to be sentenced

as a habitual offender.

¶11.   In order to succeed on a claim of ineffective assistance of counsel, Epps must

demonstrate that: (1) his counsel's performance was deficient, and (2) this deficiency

prejudiced his defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). When raising

a claim of ineffective assistance of counsel, “[t]he defendant bears the burden of proving both

prongs of Strickland and faces a rebuttable presumption ‘that trial counsel's conduct [was]

within the wide range of reasonable conduct and that decisions made by counsel [were]

strategic.’” Minchew, 967 So. 2d at 1249 (¶16) (quoting Edwards v. State, 615 So. 2d 590,

596 (Miss. 1993)). Finally, “[t]he determination of whether counsel's performance was both

deficient and prejudicial must be determined from the ‘totality of the circumstances.’” Id.

(quoting Cole v. State, 666 So. 2d 767, 775 (Miss. 1995)).

¶12.   We first note that Epps has failed to provide any supporting affidavits or other

evidence in support of his claim that his trial counsel was ineffective. Epps merely asserts

that his trial counsel failed to request a separate recidivism hearing prior to Epps’s

sentencing. “It is firmly established that mere allegations are insufficient to entitle a

defendant to an evidentiary hearing on a post-conviction claim of ineffective assistance of

counsel.” Bell v. State, 117 So. 3d 661, 664 (¶11) (Miss. Ct. App. 2013) (quoting Ealey v.


                                              6
State, 967 So. 2d 685, 691 (¶18) (Miss. Ct. App. 2007)). Nevertheless, as discussed above,

Epps was not entitled to a separate hearing prior to being sentenced as a habitual offender.

Thus Epps’s trial counsel was not ineffective for failing to request a separate hearing.

¶13.   Evaluating the totality of the circumstances, we find that Epps was well-advised by

his trial counsel. The indictment charged Epps with five counts, including: conspiracy to

manufacture methamphetamine, manufacture of methamphetamine, possession of precursors,

possession of methamphetamine, and possession of marijuana. Epps was indicted as a

habitual offender pursuant to section 99-19-83. Thus, Epps faced a maximum sentence of

life imprisonment without the possibility of parole. However, due to the efforts of his

attorney, Epps was able to plead guilty to one count of manufacture of a controlled substance

as a habitual offender pursuant to section 99-19-81. We find that Epps has failed to

demonstrate that his trial counsel was deficient and prejudicial. Accordingly, this issue is

without merit.

¶14. THE JUDGMENT OF THE CIRCUIT COURT OF PANOLA COUNTY
DENYING THE MOTION FOR POST-CONVICTION RELIEF IS AFFIRMED. ALL
COSTS OF THIS APPEAL ARE ASSESSED TO PANOLA COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, ROBERTS,
CARLTON, MAXWELL AND FAIR, JJ., CONCUR.




                                             7